PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/525,629
Filing Date: 30 Jul 2019
Appellant(s): FERNANDEZ PRIETO et al.



__________________
Carrie Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 30, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that Okutsu describes powdered cellulose which can be pulverized, or obtained by means of an extruder, or a grinder, or ball mill or the like.  This argument is not persuasive because Okutsu teaches that the cellulose is powdered prior to chemical modification.  No processes which would change the cellulose morphology are carried out during any of chemical modification steps.  The example on pages 12-13 of Okutsu starts with powdered cellulose, but does not include any grinding or pulverization steps during the chemical modification.  
In view of the specification, the limitation “wherein the polysaccharide is not subjected to a process which will change its morphology” is interpreted to mean that the polysaccharide is not subjected to a process which will change its morphology during the claimed method, not before.  Page 2, second paragraph, of the specification states that a need remains to chemically modify polysaccharides whilst retaining the morphology of the unmodified polysaccharides.  Page 2, lines 14-22 of the specification states that the process of modifying chitosan exhibits good modification yield whilst retaining the morphology of the unmodified polysaccharide.  Thus, in the specification, the recited change in morphology is relative to the unmodified polysaccharide.  
during the claimed chemical modification method.  
There is nothing in the specification to suggest that the limitation “wherein the polysaccharide is not subjected to a process which will change its morphology” requires a starting polysaccharide which has undergone no change in morphology.   To the contrary, Examples 1-16 in the specification utilize microfibrillated cellulose as the starting material and claim 7 requires microfibrillated cellulose as the starting material.  Microfibrillated cellulose has undergone a change in morphology from raw cellulose because its fibers are much smaller.  Thus, claim 7 and the examples in the specification support the examiner’s interpretation that the limitation “wherein the polysaccharide is not subjected to a process which will change its morphology” means during the claimed process, not before the claimed process begins.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LAYLA D BERRY/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623     
                                                                                                                                                                                                   /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.